Citation Nr: 0802944	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  03-02 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUES

1.  Entitlement to service connection for a groin rash, 
claimed as due to an undiagnosed illness, to include whether 
new and material evidence has been received to reopen a 
previously-denied claim.  

2.  Entitlement to service connection for chronic fatigue 
syndrome, claimed as due to an undiagnosed illness, to 
include whether new and material evidence has been received 
to reopen a previously-denied claim.  

3.  Entitlement to service connection for depression and 
memory loss, claimed as due to an undiagnosed illness, to 
include whether new and material evidence has been received 
to reopen a previously-denied claim.  

4.  Entitlement to service connection for a sleep disorder, 
claimed as due to an undiagnosed illness, to include whether 
new and material evidence has been received to reopen a 
previously-denied claim.  

5.  Entitlement to service connection for toenail 
discoloration, claimed as due to an undiagnosed illness, to 
include whether new and material evidence has been received 
to reopen a previously-denied claim.  

6.  Entitlement to service connection for frequent heartburn, 
claimed as due to an undiagnosed illness to include whether 
new and material evidence has been received to reopen a 
previously-denied claim.  


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The veteran had active service from December 1990 to June 
1991 (deployed to Southwest Asia for Operation Desert Storm) 
and from December 2003 to March 2005 (deployed to Southwest 
Asia for Operation Iraqi Freedom).  

These matters came to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 RO rating decision.  

The Board notes that a previous unappealed RO rating decision 
in January 1999 denied service connection inter alia for the 
disabilities identified on the title page, based on a 
determination that the claims were not well grounded.  The 
July 2002 rating decision on appeal considered the claims on 
the merits without addressing whether new and material 
evidence had been received to reopen the previously-denied 
claims.  

However, the Board is neither required nor permitted to 
analyze the merits of a previously denied claim if new and 
material evidence has not been submitted.  Butler v. Brown, 9 
Vet. App. 167, 171 (1996).  The issues on appeal have 
accordingly been characterized as "new and material 
evidence" issues on the title page.  

In January 2004, the Board remanded the issues identified on 
the title page for further development.  

The appeal to the Board originally encompassed the issues of 
service connection for tinnitus and for multiple joint pains.  
However, service connection was granted for both disorders 
during the course of the appeal, and those issues are 
accordingly no longer before the Board.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where a claim for 
service connection is granted during the pendency of an 
appeal, a second Notice of Disagreement must thereafter be 
timely filed to initiate appellate review concerning the 
compensation level or the effective date assigned for the 
disability).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  Service connection for groin rash, chronic fatigue, major 
depression, toenail discoloration and frequent heartburn, all 
claimed as due to an undiagnosed illness, was denied in a 
rating decision issued in January 1999; the veteran was 
advised of that decision but did not appeal.  

3.  The evidence associated with the claims file since the 
RO's January 1999 denial, when considered by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claims of service connection for 
groin rash, chronic fatigue syndrome, major depression, 
toenail discoloration and frequent heartburn.  

4.  The veteran is not shown by medical evidence to have had 
a chronic or recurrent groin rash at any time during the 
course of his appeal.  

5.  The veteran is shown to have had symptoms of fatigue 
since redeployment from Southwest Asia from Operation Desert 
Storm.  

6.  The currently diagnosed depressive disorder is shown as 
likely as not to be caused by service-connected disability.  

7.  The veteran's current manifestation described as memory 
loss is shown as likely as not to be a symptom or sign of an 
undisagnosed illness.  

8.  The currently demonstrated sleep disorder, diagnosed as 
obstructive sleep apnea, is consequent to obesity and not due 
to any event or incident of the veteran's military service; 
no sleep manifestation is shown to be a symptom of an 
undiagnosed illness.  

8.  The currently documented toenail discoloration, due to 
recently diagnosed onychomycosis, is shown as likely as not 
to be due to a fungal infection that had its clinical onset 
in service.  

9.  The veteran's current symptom of heartburn, also 
diagnosed as functional dyspepsia, is shown as likely as not 
to be a manifestation of an undiagnosed illness.  


CONCLUSIONS OF LAW

1.  The January 1999 rating decision denying service 
connection for groin rash, chronic fatigue syndrome, major 
depression, toenail discoloration, and frequent heartburn is 
final.  38 U.S.C.A. § 7105(b) (West 2002 & Supp. 2007); 
38 C.F.R. §§ 20.302, 20.1103 (2007).  

2.  The evidence received since January 1999 is new and 
material for the purpose of reopening claims of service 
connection for groin rash, chronic fatigue, major depression, 
toenail discoloration and frequent heartburn.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156(a) (as in 
effect prior to August 29, 2001).  

3.  The veteran does not have a disability manifested by a 
groin rash due to disease or injury that was incurred in or 
aggravated by active service or as a manifestation of an 
undiagnosed illness that was incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 
(2007).  

4.  By extending the benefit of the doubt to the veteran, his 
chronic fatigue is a manifestation of an undiagnosed illness 
that was incurred in active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2007).  

5.  By extending the benefit of the doubt to the veteran, his 
depressive disability is proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.310, 3.317 (2007).  

6.  The veteran does not have a disability manifested by a 
sleep disorder due to disease or injury that was incurred in 
or aggravated by active service or as a manifestation of an 
undiagnosed illness that was incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 
(2007).  

7.  By extending the benefit of the doubt to the veteran, his 
disability manifested by toenail discoloration is due to 
disease or injury that was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 
(2007).  

8.  By extending the benefit of the doubt to the veteran, his 
disability manifested by heartburn is due to disease or 
injury that was incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

The Board has characterized the issues on appeal as including 
a "new and material evidence" issue.  VA's duty to notify 
in such cases is defined in Kent v. Nicholson, 20 Vet. App. 1 
(2006).    The RO reopened the claims without undertaking 
"new and material evidence" analysis and therefore did not 
provide notice as required by Kent.  However, as the Board's 
decision below finds that new and material evidence was 
received and reopens all claims, there is no prejudice to the 
veteran under Kent.  

In May 2002, prior to the rating decision on appeal, the RO 
sent the veteran a letter advising him that to establish 
service connection, the evidence must show evidence of an 
injury in military service or a disease that began in or was 
made worse during military service, or an event during 
service causing injury or disease; a current physical or 
mental disability; and, a relationship between the current 
disability and an injury, disease, or event in service.  

The letter advised the veteran that VA would make reasonable 
efforts to get evidence necessary to support the claim, 
including records from other Federal agencies, but that it 
was still the veteran's responsibility to support the claim 
with appropriate evidence.  

The veteran had ample opportunity to respond prior to the 
July 2002 rating decision on appeal.  The Board accordingly 
finds that the veteran has received notice of the elements 
required to support his claim, and that he was been afforded 
ample opportunity to submit such information and evidence.  

In March 2005 the Appeals Management Center (AMC) sent the 
veteran a letter that reiterated the elements of service 
connection and the respective duties of VA and the claimant 
in obtaining evidence.  The AMC letter specifically advised 
the veteran, "If there is any other evidence or information 
that you think will support your claim please let us know.  
If you have any evidence in your possession that pertains to 
your claim please send it to us."  

The Board finds that the letters cited above satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  

As explained, all four content-of-notice requirements have 
been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
meeting the VCAA's notice requirements were provided to the 
veteran until after the rating decision.  However, the Board 
finds that the lack of full pre-adjudication notice in this 
appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated in the Supplemental Statement of the Case 
(SSOC) of December 2005, after such notice was provided.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran informed the RO of the existence of any evidence-in 
addition to that noted below-that needs to be obtained prior 
to appellate review.  In fact, the veteran advised VA by 
letter in May 2006 that he had no further evidence to submit 
prior to the Board's adjudication.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, the veteran's status is not at issue, and as 
indicated the RO advised the veteran of the second and third 
Dingess elements (existence of a disability, connection 
between the veteran's service and that disability).  

A letter to the veteran from the RO in April 2006 advised the 
veteran of the fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability.  
There is accordingly, there is no possibility of prejudice 
under the notice requirements of Dingess in regard to the 
claims for service connection.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service treatment record (STR) is on file, as 
are medical records from those VA and non-VA medical 
providers that the veteran identified as having relevant 
records.  The veteran has not identified, and the file does 
not otherwise indicate, that there are any other VA or non-VA 
medical providers having additional records that should be 
obtained.  

The veteran has been afforded appropriate VA medical 
examinations.  As noted in more detail hereinbelow, the 
veteran was multiple VA psychiatric and physical 
examinations, most recently in June 2006, specifically to 
resolve whether the claimed disorders were due to or 
aggravated by the service, to include a service-related 
undiagnosed illness.  The veteran does not contend, and the 
file does not show, that the examinations were inadequate for 
rating purposes.  

As the issue on appeal is service connection, the current 
severity of the claimed disorders is not in contention, and 
the passage of several years since the last examination is 
not material to the adjudication of the appeal.  The Board 
accordingly finds no reason to remand for further 
examination.  

The veteran has also been advised of his right to appear and 
offer testimony at a hearing before the RO's hearing officer 
and/or before the Board, but he has not requested such a 
hearing.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims for service 
connection herein decided.  


II.  Analysis

A.  New and Material Evidence

The RO issued a rating decision in January 1999 that denied 
service connection inter alia for groin rash, chronic fatigue 
syndrome, major depression, toenail discoloration and 
frequent heartburn, all claimed as due to an undiagnosed 
illness, based on the RO's finding that the claims were not 
well grounded.  

The veteran was notified of the decision by a letter in April 
1998, but he did not file an appeal.  

As the veteran did not file a timely Substantive Appeal in 
regard to the RO's January 1999 rating decision, that rating 
decision is final based on the evidence then of record.  
38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 20.302, 20.1103.  

On request, VA must readjudicate claims that had been denied 
under the "well grounded claims" theory, as though the 
denials or dismissals had never happened, if the 
denials/dismissals became final between July 14, 1999 (date 
of the Morton case) and November 9, 2000 (date VCAA was 
implemented). (Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order).  

The Board notes that the July 2002 rating decision on appeal 
cited Morton as its basis for reopening the claims for 
adjudication on the merits.  However, as the last final 
denial was issued in January 1999, prior to the Morton case, 
Morton does not apply.  

Even if the RO reopens a claim and adjudicates on the merits, 
the Board must first determine if claim was properly reopened 
and only thereafter review the merits.  Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 26 5 F.3d 
1366 (Fed. Cir. 2001).  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The veteran filed his current claim in January 2001.  
Pertinent to claims filed prior to August 29, 2001, Title 38 
Code of Federal Regulations, Section 3.156(a) provides that 
"new and material evidence" is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The regulations implementing VCAA include a revision of 38 
C.F.R. § 3.156.  However, that revision applies only to 
claims filed on or after August 29, 2001.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.156(a) (2002).  

Given that the claim culminating in the instant appeal was 
received in January 2001, the Board will apply the version of 
38 C.F.R. § 3.156(a) that was in effect prior to August 29, 
2001.  
 
In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  

As indicated by the regulation cited hereinabove, and by the 
case law, "new" evidence is that which was not of record at 
the time of the last final disallowance (on any basis) of the 
claim and is not duplicative or "merely cumulative" of 
other evidence then of record.  

This analysis is undertaken by comparing the newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  For purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

The evidence of record at the time of the RO's April 1998 
rating decision consisted of STR for the period January 1986 
to February 1998; VA outpatient treatment reports dated from 
April 1998 to May 1998; and, VA examinations conducted in 
September-October-November 1998.  

The "new" medical and lay evidence added to the record 
since the RO's January 1999 rating decision (the evidence 
that was not before the adjudicator in January 1999) includes 
STR dating from the veteran's participation in OIF (December 
2003 to March 2005); VA examinations in September-October 
2005 and June 2006; private sleep apnea studies; and VA 
treatment reports dated from April 1998 to October 2007.  

The Board finds that the evidence received since January 1999 
is "new" in that it was not before the RO on that date.  
The new evidence also is "material" in that it documents 
service in Southwest Asia after January 1999 that create 
alternate theories of entitlement.  See Roebuck v. Nicholson, 
20 Vet. App. 307 (2006) (an appellant's alternative theories 
of service connection are encompassed within a single claim); 
see also Bingham v. Principi, 18 Vet. App. 470, 474 (2004), 
aff'd 421 F.3d 1346 (Fed. Cir. 2005).  

For the foregoing reasons, the Board finds that the evidence 
received since the January 1999 rating decision denying 
service connection for groin rash, chronic fatigue syndrome, 
major depression, toenail discoloration and frequent 
heartburn is new and material and supports the reopening of 
the claims.  


B.  Entitlement to Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered of disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp.2006); 38 C.F.R. 
§ 3.303 (2006).  

Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred in or aggravated by 
military service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of direct service connection 
there must be: medical evidence of a current disability; 
medical evidence, or in some cases lay evidence, of in-
service occurrence or aggravation of a disease or injury; 
and, medical evidence of a nexus between an in-service 
disease or injury and the current disability.   Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. 
App. 341, 346 (1999).  

In the alternative, service connection may be established by 
a continuity of symptomatology between a current disorder and 
service.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see 
also 38 C.F.R. § 3.303.  Lay evidence of symptomatology is 
pertinent to a claim for service connection, if corroborated 
by medical evidence.  Rhodes v. Brown, 4 Vet. App. 124, 126-
27 (1993) (emphasis added).  

In addition, VA may pay compensation to a veteran who served 
on active duty in the Armed Services in the Southwest Asia 
Theater of operations during the Persian Gulf War with a 
qualifying chronic disability.  38 U.S.C.A. §§  1117, 1118.  

A Persian Gulf veteran is defined as a veteran who served on 
active duty in the Armed Services in the Southwest Asia 
Theater of operations during the Persian Gulf War.  
38 U.S.C.A. § 1117(f).   The veteran's DD Form 214 shows that 
he fulfills this requirement, in that he served during both 
Operation Desert Storm and Operation Iraqi Freedom.  

The term "qualifying chronic disability" includes (a) 
undiagnosed illness; (b) a medically unexplained chronic 
multi-symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms; or (c) any diagnosed 
illness that the Secretary determines, in regulations, 
warrants a presumption of service connection.   See 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(2).  

The term "medically unexplained chronic multisymptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  

Chronic multisymptom illnesses of partially understood 
etiology and pathophysiology are not considered to be 
medically unexplained.  38 C.F.R. § 3.317(a)(2)(C)(ii).  
 
The chronic disability claimed must not be attributable to 
any known clinical disease by history, physical examination, 
or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a),(b).  

The term "objective manifestations of a chronic disability" 
includes both "signs," in a medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(3).  

"Signs" or "symptoms" that may be manifestations of 
undiagnosed illness or medically unexplained chronic 
multisymptom illness include, but are not limited to, the 
following: (1) fatigue, (2) headache, (3) muscle or joint 
pain, (4) neurologic or neuropsychological signs or symptoms, 
(5) signs or symptoms involving the respiratory system, (6) 
gastrointestinal signs or symptoms, and/or (7) cardiovascular 
signs or symptoms.  38 C.F.R. § 3.317(b).  


Service connection for groin rash 

STR from the veteran's mobilization for Operation Desert 
Storm (December 1990 to June 1991) show no complaint of a 
groin rash.  In an April 1991 self-reported Chronological 
Record of Medical Care the veteran denied having had any 
rash, skin infection or sores while in the Southwest Asia 
region. Reports of Medical Examination in April 1991 and 
March 1996 showed clinical evaluation of the skin and the 
genitourinary system as "normal."  
 
The veteran had a VA neurological examination in September 
1998 during which he complained of having an intermittent 
groin rash; the examiner made no relevant observations or 
diagnoses.  

The veteran had a VA chronic fatigue syndrome examination in 
November 1998 and complained of a history of groin rash 
occurring one or twice per week and clearing spontaneously 
after about one day.  There was no rash on examination.  The 
examiner diagnosed recurrent skin rash by history, but none 
at that time.  

The veteran asserted in his NOD, filed in October 2002, that 
he had sought treatment for groin rash in service, but was 
told that the problem was "jock itch" and not to worry 
about it; however, the problem was still unresolved 10 years 
later.  

STR from Operation Iraqi Freedom (OIF) (December 2003 to 
March 2005) include a post-deployment health assessment dated 
in January 2005, when the veteran denied any skin diseases or 
rashes during deployment to Iraq in OIF.  In a self-reported 
Report of Medical History dated in January 2006 he denied 
history of skin diseases.  

The veteran had physical examinations at the VA outpatient 
clinic in March 2005, June 2005, and March 2006, none of 
which cited any current skin disorder to include groin rash.  

The veteran had a VA Gulf War Syndrome examination in June 
2006.  The examiner noted subjective complaints as well as 
his documented medical history.  The veteran reported having 
an intermittent itchy groin rash that began in the desert.  
However, he had no groin rash on examination.  The examiner 
stated that he could not give an opinion regarding etiology 
since there was no groin rash present.  

Thereafter the veteran had physical examinations at the VA 
outpatient clinic in October 2006, April 2007 and October 
2007, none of which cited any current skin disorder to 
include groin rash.  

Congress specifically limits entitlement to service-connected 
disease or injury where such cases have resulted in a 
disability, and in the absence of a proof of present 
disability there can be no claim.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).   In this case, there is no 
medical evidence of groin rash, so the first element for 
service connection is not met.  

The Board notes that the veteran has asserted having had an 
intermittent groin rash since service.  A layperson is 
competent to testify in regard to the onset and continuity of 
symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  

Further, lay testimony is competent to establish the presence 
of observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994); see also Falzone, 8 Vet. App. at 
405 (lay person competent to testify to pain and visible 
flatness of his feet); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (lay person may provide eyewitness account 
of medical symptoms).  

The Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
but the Board cannot determine that lay evidence lacks 
credibility  merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

In this case, while the Board acknowledges the veteran's 
competence and credibility in reporting intermittent symptoms 
of groin rash over time, the fact is there is no clinical 
evidence whatsoever documenting a groin rash at any time 
during the course of the appeal.  Absent medical evidence of 
a current disability, there is no basis on which the Board 
can award service connection.  Hickson and Brammer, supra.  

The Board notes in this regard that even when a veteran is 
shown to have participated in combat, current disability and 
medical nexus must be proved by competent medical evidence.  
See Wade v. West, 11 Vet. App. 302 (1998).  

Based on the evidence and this analysis, the Board finds that 
the criteria for service connection for a groin rash are not 
met.  Accordingly, the claim must be denied.  

In this case the preponderance of the evidence is against the 
claim, and the benefit-of-the-doubt rule does not apply.  
Gilbert; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  


Service connection for chronic fatigue

STR from the veteran's mobilization for Operation Desert 
Storm (December 1990 to June 1991) include an April 1991 
self-reported Chronological Record of Medical Care in which 
the veteran denied having any fatigue while in the Southwest 
Asia region.  

The veteran had a VA neurological examination in September 
1998 and complained of tiredness and lack of energy that 
began after his return from the Persian Gulf War.  

The veteran had a VA chronic fatigue syndrome examination in 
November 1998 when he complained of a history of chronic 
fatigue since 1991; the veteran asserted that, prior to 1991, 
he had no difficulty putting in 14 straight hours of 
construction work, but currently could barely work an 8-hour 
day.  Based on the examination and the veteran's reported 
history, the examiner diagnosed chronic fatigue syndrome.  

STR from OIF (December 2003 to March 2005) include an undated 
memo from his unit's physician's assistant (PA) noting 
instances of decreased energy and increased fatigue, possibly 
due to exposure to the sun for prolonged periods (symptoms 
decreased when the veteran was removed from road patrols).  

A treatment note in September 2004 states that the veteran 
reported having not slept well for 15 years, but attributed 
current fatigue symptoms to his duties performing convoys.  A 
treatment note in November 2004 states that the veteran 
"always felt tired" possibly due to medications to control 
hypertension.  In a Report of Medical History dated in 
January 2006, the veteran denied having a history of easy 
fatigability.  

The veteran had a VA Gulf War Syndrome examination in June 
2006.  The examiner noted the veteran's subjective complaints 
as well as his documented medical history.  The veteran 
reported feeling tired all the time, but the examiner stated 
that he did not meet the criteria for chronic fatigue 
syndrome.  

Instead, it was at least as likely as not that sleep apnea 
was responsible for the chronic fatigue; as noted 
hereinbelow, the sleep apnea was due to obesity rather than 
military service.  

On careful review of the evidence, the Board finds that the 
veteran's fatigue is as likely as not due to his service in 
the Persian Gulf War.  The Board notes in this regard that 
there is conflicting medical evidence, in that the VA 
examiner in November 1998 diagnosed chronic fatigue syndrome, 
while the VA examiner in June 2006 denied chronic fatigue 
syndrome, and instead attributed fatigue to obesity and sleep 
apnea unrelated to military service.  

The Board notes that, in November 1998, the veteran weighed 
220 pounds; the examiner described the veteran's body build 
as "medium" and his state of nutrition as "overweight."  
In contrast, eight years later in June 2006 the veteran 
weighed 277 pounds and was characterized as "morbidly 
obese."  

While the June 2006 VA examination arguably presented an 
accurate picture at that time, the veteran's condition eight 
years previously was demonstrably so different that the June 
2006 observations cannot be applied retroactively to negate 
the diagnosis in November 1998.  

The Board also notes that the veteran has asserted that he 
has had chronic fatigue symptoms since his return from the 
first Persian Gulf War.  As discussed above, lay testimony is 
competent to establish the presence of observable 
symptomatology and may provide sufficient support for a claim 
of service connection.  Layno, 6 Vet. App. at 469; Falzone, 8 
Vet. App. at 405; Espiritu, 2 Vet. App. at 494-95.  

The veteran was not diagnosed with chronic fatigue until 
1998, seven years after his return from the Persian Gulf War.  
However, the lapse in time between manifestations and 
diagnosis is ultimately a question for the Board to address.  
Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  

An important factor in the "reasonableness" of time lapse 
between manifestations and diagnosis is the difficulty in 
diagnosing the disability and the strength of evidence 
establishing an identity between the disease manifestations 
and the subsequent diagnosis.  Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  

The Board simply notes at this point that diagnosing an 
"undiagnosed illness" is on its face extraordinarily 
difficult, and that the delay between discharge from service 
and diagnosis of chronic fatigue syndrome is reasonable.  

Accordingly, the Board finds that, by extending the benefit 
of the doubt to the veteran, service connection for chronic 
fatigue as a manifestation of an undiagnosed illness is 
warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56.  


Service connection for depressive disorder and memory loss 

The veteran had a VA psychiatric examination in October 1998 
when the examiner noted that visual memory was intact but 
verbal memory was mildly impaired.  The examiner diagnosed 
major depression with symptoms of PTSD.  
 
The veteran had a VA PTSD examination in October 2005.  The 
examiner, a psychologist, noted that the veteran had 
previously filed a claim for depression and memory loss.  
Based on an interview, the examiner assessed moderate sleep 
impairment, normal remote memory and mildly impaired recent 
memory and immediate memory.  

The VA examiner diagnosed depressive disorder not otherwise 
specified (NOS), rule out major depression and PTSD 
(provisional diagnosis pending verification of stressor).  

The examiner stated that symptoms of depression existed prior 
to the veteran's participation in Iraq for OIF and that he 
had not emphasized symptoms of depression when asked in 
October 2005.  Therefore, diagnosis of major depressive 
disorder could not be supported even though it had been 
diagnosed in the past.  

A VA psychiatry note dated in April 2006, written by a 
psychiatrist, notes diagnosis of both PTSD and recurrent 
major depression.  This dual diagnosis was continued in 
subsequent VA treatment records.  

The veteran had a VA psychiatric examination in June 2006 
when the examiner, a psychologist, diagnosed both PTSD and 
depressive disorder.  The examiner stated that the depressive 
disorder was an additional diagnosis to PTSD and was related 
to a sense of loss of physical abilities, pain and worry 
about his future due to medical symptoms related to joint 
pain, chronic fatigue and other symptoms.  

The examiner specifically stated that the veteran met 
stressor criteria and symptom criteria for PTSD, but also met 
the criteria for an additional diagnosis of depressive 
disorder NOS related to his medical problems including joint 
pain and chronic fatigue.  

A disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet App. 
439 (1995).  To prevail on the issue of secondary service 
causation, the record must show (1) evidence of a current 
disability, (2) evidence of a service-connected disability, 
and (3) medical nexus evidence establishing a connection 
between the current disability and the service-connected 
disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); 
Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  

The veteran is service connected for multiple joint pain as 
due to an undiagnosed illness (granted by an RO rating 
decision in October 2007) and for chronic fatigue (granted 
hereinabove).  The record accordingly shows a diagnosed 
disability, a service-connected disability, and medical 
evidence of nexus between the two.  

Accordingly, the Board finds that, by extending the benefit 
of the doubt to the veteran, service connection for a 
depressive disorder as secondary to service-connected 
disability and memory loss as a manifestation of an 
undiagnosed illness is warranted.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  


Service connection for sleep disorder

STR from the veteran's mobilization for Operation Desert 
Storm (December 1990 to June 1991) include an April 1991 
self-reported Chronological Record of Medical Care in which 
the veteran denied having trouble sleeping while in the 
Southwest Asia region.  

The veteran had a VA neurological examination in September 
1998 and complained of insomnia that began after his return 
from the Persian Gulf War.  He reported no cognitive 
complaints but had failed a recent psychological evaluation.  
The examiner's impression was that of tiredness and insomnia 
of unclear etiology.  The examiner stated that the insomnia 
could be the cause of the tiredness, but the examiner was 
unable to determine a cause for the insomnia.  

STR from OIF (December 2003 to March 2005) include an undated 
memo from his unit's PA noting an unspecified sleep disorder.  
In a Report of Medical History dated in January 2006, the 
veteran reported having a history of frequent trouble 
sleeping.  

A March 2005 VA primary care clinic note states that the 
veteran complained of trouble sleeping while deployed to Iraq 
most recently and also complained of sleep disruption since 
his return due to intrusive thoughts of Iraq.  

The veteran had a VA Gulf War Syndrome examination in June 
2006.  The examiner noted the veteran's subjective complaints 
as well as his documented medical history.  The examiner's 
impression was that of sleep apnea due to obesity.  

The examiner stated that there was no evidence that the 
condition was caused or aggravated by military service; 
obstructive sleep apnea (OSA) is not caused or aggravated by 
military service.  

The veteran underwent examination for sleep disorder in July 
2006 at the Bridgeport Regional Sleep Disorders Center.  
After a variety of diagnostics, the impression was mild OSA 
syndrome and obesity.  

Sleep disorders may be due to physical disorder such as OSA, 
or may be symptomatic of a mental disorder.  

As noted in the discussions hereinabove, the veteran has been 
afforded numerous VA psychiatric examinations in regard to 
his service-connected PTSD and his claimed depression.  There 
is no clinical indication therein that he has a separately 
ratable sleep disorder due to those mental disorders.  

The record shows that the veteran has recently been diagnosed 
with OSA, a physical disorder to which his current sleep 
disorder is attributed.  

However, a veteran seeking disability benefits must establish 
not only the existence of a disability, but also an 
etiological connection between his military service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

Competent VA and non-VA medical evidence shows that the 
veteran's diagnosed OSA is due to obesity, not to any 
documented event or incident of service to include an 
undiagnosed illness.  

Finally, the veteran has been granted service connection for 
joint pains as due to an undiagnosed illness.  There is no 
evidence whatsoever that his sleep disorder is a 
manifestation of that undiagnosed illness.  

The Board accordingly finds that the criteria for service 
connection for a sleep disorder are not met, either on a 
direct basis or as due to an undiagnosed illness.

In arriving at this decision the Board has considered the 
benefit-of-the-doubt rule.  
However, in this case the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt rule does not 
apply.  Gilbert, 1Vet. App. at 53-56, Ortiz, 274 F.3d 1361.  


Service connection for toenail discoloration 

STR before, during and after Operation Desert Storm (December 
1990 to June 1991) show no indication of toenail 
discoloration.  The reports of Medical Examination in April 
1991 and March 1996 showed clinical evaluation of the feet as 
"normal."  

The veteran had physical examinations at the VA outpatient 
clinic in March 2005, June 2005, March 2006, April 2006 and 
October 2006, none of which cited any current toenail 
discoloration.  

The veteran had a VA Gulf War Syndrome examination in June 
2006.  The examiner noted the veteran's subjective complaints 
as well as his documented medical history.  The veteran 
reported that his toenails were big, thick and discolored and 
that he had tried unsuccessfully to treat them with a cream 
while in the desert.  On examination, the veteran had 
thickened, brittle, yellow nails on the toes of both feet.  

The examiner's impression was that of onychomycosis of the 
toenails, a fungus infection.  The examiner stated that there 
was no evidence of treatment for the condition in service or 
that military service had caused or aggravated the condition.  
The examiner concluded that the onychomycosis was not caused 
or aggravated by military service.  

Finally, a VA clinical examination in October 2007 noted 
significant tinea unguium on all toenails.  

The veteran has shown medical evidence of a current disorder 
of the toenails (onychomycosis and tinea unguium).  

However, as noted, a veteran seeking disability benefits must 
establish not only the existence of a disability but also an 
etiological connection between his military service and the 
disability.  Boyer, 210 F.3d at 1353; D'Amico, 209 F.3d at 
1326; Hibbard, 13 Vet. App. at 548; Collaro, 136 F.3d at 
1308.  

In this case, medical evidence tends to show that the 
veteran's diagnosed onychomycosis or tinea unguium did not 
have its clinical onset during military service.  In fact, 
the recent medical opinion states that the disorder was not 
likely to be related to service.  

However, the Board finds given the unusual nature and extent 
of the veteran's service that greater probative weight should 
be afforded to his statements in connection with the VA 
examination in June 2006 when he related that he had had the 
foot manifestations while serving on active duty.  

As such, this credible history places the evidentiary record 
in a state of relative equipoise in showing that the 
condition manifested by discolored toenails as likely as not 
had its clinical onset during service.  

By extending the benefit of the doubt to the veteran in this 
regard, service connection for toenail discoloration is 
warranted.  


Service connection for heartburn 

STR from the veteran's mobilization for Operation Desert 
Storm (December 1990 to June 1991) include an April 1991 
self-reported Chronological Record of Medical Care in which 
the veteran denied having any stomach ache or belly pain or 
nausea while in the Southwest Asia region.  

The veteran had a VA chronic fatigue syndrome examination in 
November 1998 and complained of a history of frequent 
heartburn since 1991.  

STR from the veteran's mobilization for OIF (December 2003 to 
March 2005) includes a self-reported Report of Medical 
History dated in January 2006 when he denied having a history 
of frequent indigestion.  

The veteran had a VA Gulf War examination in September 2005 
and reported having intermittent nausea or upset stomach with 
no relation to food; he denied dysphagia, dyspepsia, 
abdominal pain, hematemesis, hematochezia or melena.  

The veteran had physical examinations at the VA outpatient 
clinic in March 2005, June 2005, March 2006, October 2006, 
April 2007 and October 2007, none of which cited any current 
complaint of heartburn or similar disorder.  

The veteran had a VA Gulf War Syndrome examination in June 
2006.  The examiner noted the veteran's subjective complaints 
as well as his documented medical history.  The veteran 
reported having heartburn two to three times per week, 
unrelated to his diet; the veteran was unable to say when the 
condition started.  

The June 2006 examination included an esophagogram, which was 
normal.  The examiner diagnosed functional dyspepsia and 
stated that there was no evidence that the disorder began 
during military service or was caused or aggravated by 
military service.  

The examiner stated that functional dyspepsia is the most 
common cause of chronic dyspepsia and that up to two-thirds 
of patients have no obvious organic or biochemical cause for 
the condition.  

Accordingly, the examiner could not state without resorting 
to mere speculation that the disorder was caused or 
aggravated by military service.  

The veteran has shown medical evidence of current dyspepsia.  
However, as noted, a veteran seeking disability benefits must 
establish not only the existence of a disability but also an 
etiological connection between his military service and the 
disability.  Boyer, 210 F.3d at 1353; D'Amico, 209 F.3d at 
1326; Hibbard, 13 Vet. App. at 548; Collaro, 136 F.3d at 
1308.  

In this case, there is no medical evidence whatsoever that 
the veteran's diagnosed dyspepsia is caused or aggravated by 
military service.  In fact, competent and uncontroverted 
medical opinion states that the disorder usually is of 
undetermined etiology and that any relationship between 
dyspepsia and military service would be mere speculation.  

The Board, however, finds that, absent a showing of an 
organic cause, the currently demonstrated manifestation 
characterized by the veteran as being frequent heartburn is 
shown as likely as not to be the symptom attributable to an 
undiagnosed illness.  

By extending the benefit of the doubt to the veteran, the 
Board finds that service connection for heartburn is 
warranted.  




ORDER

Service connection for a claimed groin rash, to include as 
due to an undiagnosed illness, is denied.  

Service connection for chronic fatigue as a manifestation of 
an undiagnosed illness is granted.  

Secondary service connection for a depressive disorder is 
granted.  

Service connection for memory loss as a manifestation of an 
undiagnosed illness is granted.  

Service connection for sleep disorder, to include as due to 
an undiagnosed illness, is denied.  

Service connection for toenail discoloration is granted.  

Service connection for heartburn as a manifestation of an 
undiagnosed illness is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


